DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 recites, inter alia, “…the terminal parts are joined to sides of the tip parts of the lead wires along the first face of the element body part”.  (Emphasis added).
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if claim 2 was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al., (hereinafter Otsubo), Japanese Patent JP2005191403A.
Regarding Claim 1, Otsubo teaches, a coil component (Fig. 4), comprising: 
an element body part (30) that is formed containing a magnetic material (“magnetic core 30”, [0061]); 
a coil (31) that is embedded within the element body part and constituted by a wound conductive wire (wire of coil 31); 
lead wires (33) that are extended from the conductive wire and led out from the coil; and 
terminal parts (32) that are metal plate members (“flat plate” [0061]) joined to the lead wires, respectively; 
wherein tip parts (tip parts of lead wire 33) of the lead wires, each having a prescribed length from a tip (the tips of 33) of the lead wire, are embedded in the element body part (30) and also extend along a first face (bottom face, Fig. 4) among surfaces of the element body part, 
the terminal parts (32) are joined to the tip parts (the tips parts of 33) of the lead wires, respectively, on the first face (the tips of 33) of the element body part, wherein parts of the terminal parts (32) positioned on the first face of the element body part are embedded in a portion of the element body part, which contains the magnetic material, and
on the first face of the element body part, the terminal parts (32) are placed entirely more outwardly than are the tip parts (the tips parts of 33) of the lead wires.  (Otsubo: Figs. 1-4, machine translation, para. [0061]).

Regarding Claim 3, Otsubo further teaches, wherein the lead wires are each constituted by the tip part, and a relay part (a relay part of 33) between the coil and the tip part, and 
the tip part and relay part are both embedded in the element body part.  (Otsubo: Figs. 1-4, machine translation, para. [0061]).
Regarding Claim 4, Otsubo further teaches, wherein the relay parts (the relay parts of 33) of the lead wires (33) are led out vertically to the first face of the element body part (30), from the coil toward the first face of the element body part.  (Otsubo: Figs. 1-4, machine translation, para. [0061]).
Regarding Claim 7, Otsubo further teaches, wherein the terminal parts (32) extend from the first face (bottom face, Fig. 4), to a second face (side face, Fig. 4) that intersects the first face, among the surfaces of the element body part, and are placed on an exterior of the element body part (30) on the second face.  (Otsubo: Figs. 1-4, machine translation, para. [0061]).
Regarding Claim 8, Otsubo, an electronic device (“electronic devices” [0064]), comprising: 
the coil component according to claim 1; and 
a circuit board (“mounting substrate” [0057]) on which the coil component is mounted; wherein the terminal parts (32) of the coil component are joined to electrodes (not shown) provided on the circuit board.  (Otsubo: Figs. 1-4, machine translation, para. [0057], [0061], [0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/6/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837